DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the own vehicle" in Line 11 of Page 26.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of an own vehicle, only a vehicle.  Examiner suggests amending to “the vehicle” (deleting “own”) and has interpreted the limitation as such.
Claim 5 recites the limitations "the luminance value on an upper side" in Lines 33-34 of Page 26 and “the luminance value on the lower side of the image” in Line 34 of Page 26-Line 1 a luminance value on an upper side” and “a luminance value on a lower side of the image” and has interpreted the limitations as such.
Claim 6 recites the limitation "the shadow boundary adjacent thereto" in Line 5 of Page 27.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a shadow boundary adjacent thereto.  Examiner suggests amending the limitation to “a shadow boundary adjacent thereto” and has interpreted the limitation as such.
Claim 7 recites the limitations "the feature point in the image acquired by the acquiring unit before a current point” in Lines 9-10 of Page 27, “the feature point in the image acquired by the acquiring unit at the current point” in Lines 10-11 of Page 27.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a feature point in the image acquired by the acquiring unit before a current point or a feature point in the image acquired by the acquiring unit at the current point, only a feature point in the image, in addition, there is no earlier mention of an image acquired before a current point or an image acquired at the current point, only an image that is captured by a camera – disclosed in claim 1.  Examiner suggests amending the limitations to “a feature point in an image acquired by the acquiring unit before a current point” and “a feature point in an image acquired by the acquiring unit at the current point” and has interpreted the limitations as such.
Claim 7 also recites the limitation “the shadow boundary that is estimated from the image acquired by the acquiring unit at a current point and the shadow boundary that is estimated from the image acquired by the acquiring unit prior to the current point” in Lines 12-15 of Page 27.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a shadow boundary that is estimated from the image acquired by the acquiring unit at a current point and a shadow boundary that is estimated from the image a shadow boundary that is estimated from the image acquired by the acquiring unit at the current point and a shadow boundary that is estimated from the image acquired by the acquiring unit before the current point” and has interpreted the limitation as such.
Examiner also suggests amending Line 17 of Page 27 to “the image acquired by the acquiring unit before the current point” (deleting “prior to”, in order to provide consistency with what was amended).
Claim 7 also recites the limitations “the shadow boundary” in Lines 18-19 and 19-20 of Page 27 and “the feature point” in Line 19 of Page 27.  It is unclear as to which shadow boundary and which feature point is being referred to as more than one shadow boundary and more than one feature point has been disclosed (ie. feature point in the image, feature point in an image acquired by the acquiring unit before a current point, shadow boundary disclosed in claim 1, a shadow boundary that is estimated from the image acquired by the acquiring unit at the current point).  Examiner suggests clarifying which shadow boundary and which feature point is meant.
Claims 8, 9, 11, and 17 also all disclose “the feature point” or “the shadow boundary” without clarifying which feature point or shadow boundary is being referred to (see claim 7 112(b) rejection above).  Examiner suggests clarifying which feature point and which shadow boundary is meant.
Claim 8 recites the limitation "the feature point of the object that is determined to be approaching the shadow boundary in the image that is subsequently acquired by the acquiring unit" in Lines 24-26 of Page 27.  There is insufficient antecedent basis for this limitation in the a feature point of the object that is determined to be approaching the shadow boundary in an image that is subsequently acquired by the acquiring unit” and has interpreted the limitation as such.
Claim 9 recites the limitations "the image" in Line 31 of Page 27 and “the optical flows” in Line 32 of Page 27.  There is insufficient antecedent basis for these limitations in the claim as it is unclear as to which image is being referred to and there is no earlier mention of optical flows (plural).  Examiner suggests amending “the image” by clarifying which image is being referred to (ie. image acquired at the current point, image acquired in claim 1, image acquired before the current point), and suggests amending “the optical flows” to “optical flows” (deleting “the”).
Claim 14 recites the limitations "the luminance value on an upper side" in Lines 25-26 of Page 28 and “the luminance value on the lower side of the image” in Lines 26-27 of Page 28.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a luminance value on an upper side or a luminance value on a lower side, nor is there any earlier mention of a lower side of the image.  Examiner suggests amending the limitations to “a luminance value on an upper side” and “a luminance value on a lower side of the image” and has interpreted the limitations as such.
Claim 15 recites the limitation "the shadow boundary adjacent thereto" in Line 31 of Page 28.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a shadow boundary adjacent thereto.  Examiner suggests amending the limitation to “a shadow boundary adjacent thereto” and has interpreted the limitation as such.
Claim 16 recites the limitations "the feature point in the image acquired by the acquiring unit before a current point” in Lines 1-2 of Page 29, “the feature point in the image acquired by the acquiring unit at the current point” in Lines 2-3 of Page 29.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a feature point in the a feature point in an image acquired by the acquiring unit before a current point” and “a feature point in an image acquired by the acquiring unit at the current point” and has interpreted the limitations as such.
Claim 16 also recites the limitation “the shadow boundary that is estimated from the image acquired by the acquiring unit at a current point and the shadow boundary that is estimated from the image acquired by the acquiring unit prior to the current point” in Lines 4-7 of Page 29.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a shadow boundary that is estimated from the image acquired by the acquiring unit at a current point and a shadow boundary that is estimated from the image acquired prior to the current point, in addition, it is unclear as to which current point is being referred to as Line 2 of Page 29 also discloses a current point.  Examiner has interpreted the current point to be the same current point as disclosed in Line 2, in addition, Examiner has interpreted the image acquired by the acquiring unit prior to the current point to be the same as the image acquired by the acquiring unit before the current point.  Examiner suggests amending the limitation to “a shadow boundary that is estimated from the image acquired by the acquiring unit at the current point and a shadow boundary that is estimated from the image acquired by the acquiring unit before the current point” and has interpreted the limitation as such.
Examiner also suggests amending Line 9 of Page 29 to “the image acquired by the acquiring unit before the current point” (deleting “prior to”, in order to provide consistency with what was amended).
Claim 16 also recites the limitations “the shadow boundary” in Lines 10-11 and 11-12 of Page 29 and “the feature point” in Line 11 of Page 29.  It is unclear as to which shadow 
Claims 2-4, 10, 12, and 13 depend on claim 1 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 18 recites the limitation "the own vehicle" in Line 28 of Page 29.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of an own vehicle, only a vehicle.  Examiner suggests amending to “the vehicle” (deleting “own”) and has interpreted the limitation as such.
Claim 19 recites the limitation "the own vehicle" in Line 6 of Page 30.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of an own vehicle, only a vehicle.  Examiner suggests amending to “the vehicle” (deleting “own”) and has interpreted the limitation as such.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquiring unit”, “filter”, “boundary estimating unit”, “own-vehicle-shadow estimating unit”, “candidate estimating unit”, “correcting unit”, “extracting unit”, generating unit”, “storage unit”, “determining unit”, “extrapolating unit”, and “selecting unit”, in claims 1-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-3, 12, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 12, 14, and 15, respectively, of copending Application No. 17/068244 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With regards to claim 1, it is met by claim 1 of copending Application No. 17/068244.
With regards to claim 2, it is met by claim 6 of copending Application No. 17/068244.
With regards to claim 3, it is met by claim 7 of copending Application No. 17/068244.
With regards to claim 12, it is met by claim 12 of copending Application No. 17/068244.
With regards to claim 18, it is met by claim 14 of copending Application No. 17/068244.
With regards to claim 19, it is met by claim 15 of copending Application No. 17/068244.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 12, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JP 2007-272292, see translated version).
With regards to claim 1, Yamamoto discloses an obstacle identification apparatus comprising: 
an acquiring unit (Para. 0033 lines 381-382, “computer”) that acquires an image that is captured by a camera that is mounted to a vehicle (Para. 0026 lines 301-303, 0027 lines 309-316, 0138 lines 1466-1467, “mounting mode” “captured image”); 
a filter (Para. 0033 lines 381-382, “computer”) that calculates a first gradient that is a gradient in a first direction of a luminance value of pixels in the image and a second gradient that is a gradient of the luminance value in a second direction orthogonal to the first direction of the first gradient (Para. 0046 lines 507-510, 0078 lines 876-880, “sobel filter” “vertical” “horizontal”); 
a boundary estimating unit (Para. 0033 lines 381-382, “computer”) that estimates a shadow boundary based on the first gradient and the second gradient, the shadow boundary being a boundary between an own-vehicle shadow that is a shadow of the own vehicle and an object outside the vehicle (Para. 0023 lines 0275-278, 0038 lines 421-423, 0088 lines 972-975, 0089 lines 979-981, 0142 lines 1491-1498, “shadow boundary” “own vehicle”); and 
an own-vehicle-shadow estimating unit (Para. 0033 lines 381-382, “computer”) that estimates the own-vehicle shadow based on the shadow boundary estimated by the boundary estimating unit (Para. 0041 lines 456-463, 0146 lines 1540-1541, “shadow recognition result” “recognizes shadow”).
With regards to claim 12, Yamamoto discloses the obstacle identification apparatus according to claim 1, wherein: the filter calculates the first gradient and the second Para. 0046 lines 507-510, 0078 lines 876-880, “sobel filter”).
With regards to claim 15, Yamamoto discloses the obstacle identification apparatus according to claim 1, further comprising: a correcting unit that, based on a pixel position of the shadow boundary, corrects a pixel position of the shadow boundary adjacent thereto (Para. 0126 lines 1342-1347, “corrects” “shadow boundary” “balance”).
With regards to claim 18, it recites the apparatus of claim 1 as a non-transitory computer-readable storage medium on which an obstacle identification program is stored, the obstacle identification program comprising a set of computer-readable instructions that, when read and executed by a processor provided in an obstacle identification apparatus, cause the processor to perform the functions.  Yamamoto discloses the non-transitory computer-readable storage medium (Para. 0033 lines 381-382, “computer” “software”).  Thus, the analysis in rejecting claim 1 is equally applicable to claim 18.
With regards to claim 19, it recites the functions of the apparatus of claim 1 as a process.  Thus, the analysis in rejecting claim 1 is equally applicable to claim 19.
Allowable Subject Matter
Claims 2-11, 13, 14, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the Double Patenting rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claim 2, Yamamoto discloses estimating the shadow boundary and substituting the sum of the sobel filter results with a norm, however, that is not the same as estimating the shadow boundary based on a square root of a sum of the first gradient squared and the second gradient squared.
With regards to claims 3-11 and 17, they are dependent on claim 2.
With regards to claim 13, Yamamoto discloses estimating a candidate for the shadow in the image based on the image and estimating the shadow boundary, however, there is no mention of estimating the candidate for the vehicle shadow in the image based on luminance values in the image in an area further towards an upper side than the vehicle appearing in the image is and further towards a lower side than a horizon appearing in the image is.
With regards to claim 14, Yamamoto discloses correcting the shadow boundary, however, it does not disclose correcting the shadow boundary based on the luminance value on an upper side of the image from the shadow boundary and the luminance value on the lower side of the image from the shadow boundary.
With regards to claim 16, Yamamoto discloses extracting features and determining the shadow boundary, however, there is no mention of generating an optical flow, storing a pixel position of either of the shadow boundary that is estimated from the image acquired at a current point and the shadow boundary that is estimated from the image acquired prior to the current point, based on changes between the shadow boundary that is estimated from the image acquired at the current point and the shadow boundary that is estimated from the image acquired prior to the current point, and determining whether the object is approaching the shadow boundary based on the feature point, the optical flow, and the pixel position of the shadow boundary stored.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662